Title: To Thomas Jefferson from Alexander Donald, 6 September 1792
From: Donald, Alexander
To: Jefferson, Thomas



Dear Sir
Glasgow, 6th. September 1792

I had much pleasure in receiving your letter of the 8th. June, and I beg you will accept of my thanks for the warm and Friendly introduction to Mr. Pinckney. I shall certainly wait upon that Gentleman as soon as I return to London. Your letter for Paris is forwarded, and the money for the watch will be duly paid, but I am sorry to inform you that the Bill of Exchange for £37.10. Str. drawn by Count Andriani on Messrs. Battier & Co: Devonshire Square, has been noted for nonacceptance, and if not paid when due, will be returned you under protest. I am glad that the Books had been received. In Justice to our long acquaintance and Friendship, I shall expect that you will never apply to any other Person for any thing which you may want from this Country.
The Secretary to the Treasury was so polite as write me by the Pigou, and I have by this Packet taken the Liberty of troubling him again in money negotiations; but knowing him to be compleatly master of such subjects, I have just touched upon them.
Several People here have been making enquiries after you, especially your Old Friend Mr. Alexr. McCaul whom you will remember in Richmond many years before the Revolution.
You will learn by this opportunity that the French have at last got clear of their monarchial Government. I am sorry to say that they do not appear capable of substituting any other in its place. At  least they have not yet shewn any signs of being skilful Legislators, most People in this Country are friendly to the Revolution, but they lament exceedingly the vindictive and sanguinary measures which have been adopted for the bringing it about. A few months will probably determine the Fate of France. I am with sincere esteem & respect My Dear Sir Your Faithful & obt.

A Donald

